*332Dissenting Opinion by
Reeder, J.,
April 12, 1897 :
I cannot unite with the majority of the court in their interpretation of the law as applied to the facts in this case.
First. — I believe that the proper definition of skimmed milk is milk from which the cream has been wholly or partially removed no matter by what process. The only method known for removing cream from milk was by skimming it from the top with a spoon or some similar utensil until recent years, when other methods were invented. The purpose of both the old and the new methods was to remove as much cream as possible from the milk. The method used by the old process gave the residuum the name of skimmed milk — the new process only differing in its effect upon the milk by the removal of more cream; the residuum by the latter process only differing from that in the former in this, that the cream is more successfully removed. In my opinion it is still proper to designate and sell this as “ skimmed milk.” Indeed many if not most of the lexicographers define “ skimmed milk ” as “ milk from which the cream has been removed.”
Second. — The sales made to the baker Kolb, the only ones proved by the .commonweath when their case closed was made with his full knowledge that the milk that he was buying was milk from which the cream had been removed by the centifrugal process. In fact he said the defendant herself told him so when he bought the milk. The act does not prohibit the sale of “separator milk” when sold as such so long as it retains all the constituents it had when it came from the separator.
Third. — -Any failure of the testimony to justify the conviction of the defendant by sales to Kolb, the testimony of the commonwealth relating only to sales tp him, could not be supplied by her admission in cross-examination that she had made sales to other persons, as the commonwealth’s case related to, and they relied for conviction only upon, the sales made to Kolb.
For these reasons I cannot concur in the opinion of the majority of the court and file this dissent.